         Case 5:14-cv-00650-F Document 314 Filed 03/22/19 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA
HETRONIC INTERNATIONAL,                    )
INC.,                                      )
                                           )
                     Plaintiff,            )
                                           )      Case No. CIV-14-650-F
-vs-                                       )
                                           )
HETRONIC GERMANY, GmbH,                    )
HYDRONIC STEUERSYSTEME                     )
GmbH, ABI HOLDING GmbH,                    )
ABITRON GERMANY GmbH,                      )
ABITRON AUSTRIA GmbH, and                  )
ALBERT FUCHS,                              )
                                           )
                     Defendants.           )


                                      ORDER

       Before the court is Defendants’ Daubert Motion to Partially Exclude the
Testimony of Plaintiff’s Damages Expert, Bryan Van Uden. Doc. no. 273.
       Defendants move the court to exclude, as not “fit,” the testimony of plaintiffs’
damages expert, Bryan Van Uden, with respect to his calculation of damages for
Lanham Act claims which include purely foreign sales by defendants. According to
defendants, the court has no Lanham Act jurisdiction over purely foreign sales. In
addition, defendants seek to exclude the testimony of Mr. Van Uden with respect to
the recovery of $5.4 million in attorneys’ fees incurred by plaintiff in the Torsten
Rempe action as damages for plaintiff’s four tort claims. Defendants claim that
those attorneys’ fees are not recoverable as damages for the alleged tort claims.
       This court, in adjudicating defendants’ motion for partial summary judgment,
has rejected defendants’ argument that the Lanham Act does not apply
         Case 5:14-cv-00650-F Document 314 Filed 03/22/19 Page 2 of 3




extraterritorially to defendants’ foreign sales.       The court has also rejected
defendants’ argument that the $5.4 million in attorneys’ fees are not recoverable as
damages on three of the four tort claims. The court concluded that the attorneys’
fees expended in the Rempe action may be recoverable as damages for the aiding
and abetting breach of fiduciary duty, tortious interference with contract and civil
conspiracy claims. However, the court found that the attorneys’ fees were not
recoverable as a remedy on the conversion claim.
      As this court stated in Graves v. Mazda Motor Corp., 675 F.Supp.2d 1082,
1090-1091 (W.D. Okla. 2009):
            The Supreme Court’s decisions in Daubert v. Merrell Dow
            Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125
            L.Ed.2d 469 (1993) and Kumho Tire Company, Ltd. v.
            Carmichael, 526 U.S. 137, 119 S.Ct. 1167, 143 L.Ed.2d
            238 (1999) establish a “gatekeeper” function for trial
            judges under Rule 702, Fed. R. Evid. See also, Goebel v.
            Denver and Rio Grande Western R. Co., 215 F.3d 1083 at
            1087 (10th Cir. 2000) (Goebel I). The gatekeeper function
            “requires the judge to assess the reasoning and
            methodology underlying the expert’s opinion, and
            determine whether it is scientifically valid and applicable
            to a particular set of facts.”

                                       ****

             “An essential component of the relevance evaluation is
            the determination of whether the proposed testimony fits
            the issues in the case. In assessing “fit,” as the Supreme
            Court called it, the court must determine whether the
            “expert testimony proffered in the case is sufficiently tied
            to the facts of the case that it will aid the jury in resolving
            a factual dispute.” Daubert, 509 U.S. at 591, 113 S.Ct.
            2786 [internal quotation marks omitted].




                                          2
            Case 5:14-cv-00650-F Document 314 Filed 03/22/19 Page 3 of 3




        Based upon the court’s rulings relating to defendants’ motion for partial
summary judgment, the court concludes that Mr. Van Uden’s damages calculation
involving defendants’ purely foreign sales fits the Lanham Act claims.1 The court
is also satisfied that Mr. Van Uden’s testimony with respect to the $5.4 million in
attorneys’ fees fits the tort claims for aiding and abetting breach of fiduciary duty,
tortious interference with contract, and civil conspiracy.
        As to the conversion tort claim, the court concludes that Mr. Van Uden’s
testimony relating to attorneys’ fees expended is not relevant to the claim.
Therefore, Mr. Van Uden will not be permitted to testify as to the recovery of $5.4
million in attorneys’ fees expended in the Rempe action as damages on the
conversion claim.
        Accordingly, Defendants’ Daubert Motion to Partially Exclude the Testimony
of Plaintiff’s Damages Expert, Bryan Van Uden (doc. no. 273) is GRANTED in
part and DENIED in part. Defendants’ motion is granted to the extent that
plaintiffs’ expert, Bryan Van Uden, will not be permitted to testify as to the recovery
of the $5.4 million incurred in pursuing the civil action against Torsten Rempe as
damages on plaintiffs’ conversion claim. Defendants’ motion is denied in all other
respects.
        IT IS SO ORDERED this 22nd day of March, 2019.




14-0650p062.docx



1
  Given the court’s prior rulings, the court finds it unnecessary to conduct an evidentiary hearing
to perform its gatekeeping function. The court is satisfied that it may rule based upon the parties’
filings.

                                                 3
